Mr. Justice Gary delivered the opinion of the Court. The appellee has recovered a judgment for $5,000 damages for injuries sustained by him in attempting to board a car of the appellant. We can not know what is the truth of the case, and the verdict of the jury upon the conflicting evidence must stand so far as relates to the question of negligence. The appellant complains of the refusal of - two instructions, the first, in part, directing the jury in what order the questions in the case should be considered—a matter with which the court had nothing to do; and the second— as it is recited in the abstract—requires so much study to find out any meaning in it, that a jury could hardly have been enlightened by it. Altogether the appellant asked twenty-seven instructions, of which fourteen were given without modification, or with such only as is not complained of, except in striking out of one the direction as to the order of business, as before mentioned. All the law of the case was given to the jury in varied phraseology. The appellee was sixty-seven years old, and weighed two hundred and forty pounds. A younger and lighter man would soon have recovered from the broken leg, without permanent injury. Whatever may have lately grown to be the practice, five thousand dollars is not to be considered as the minimum of damages in actions against railways for negligence. If within ten days the appellee remits one-half of the judgment, we will affirm the residue, otherwise .the judgment will be reversed and the cause remanded.